Citation Nr: 0900644	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date earlier than 
December 23, 2002, for the grant of service connection for 
post-traumatic stress disorder (PTSD). 

2. Entitlement to an increased initial rating for PTSD, 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his ex-spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent rating, effective December 23, 2002. 

The RO subsequently increased the veteran's disability rating 
from 30 percent to 50 percent, effective June 19, 2005. The 
veteran did not withdraw his PTSD rating claim after the RO 
issued the 50 percent evaluation and therefore, the issue is 
still in appellate status. AB v. Brown, 6 Vet.App. 35 (1993). 

In September 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

The Board remanded the instant claims in December 2006 for 
further development. By rating decision of January 2008, the 
initial rating of 30 percent was increased to 50 percent, 
effective December 23, 2002. The claim is still in appellate 
status. 


FINDINGS OF FACT

1. The veteran filed a claim for service connection received 
by VA on September 12, 2002.  Several disabilities were 
listed; PTSD was not one of them. 

2. In a contact on December 23, 2002, the veteran related an 
intent to file for VA benefits. 

3. For the entire period of the initial rating claim, the 
veteran's PTSD has been productive of no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, or mood due 
to such symptoms as panic or depression affecting the ability 
to function independently, appropriately, and effectively; 
impaired impulse control, and difficulty in adapting to 
stressful circumstances. 


CONCLUSIONS OF LAW

1. An effective date earlier than December 23, 2002, for the 
grant of service connection for PTSD is denied. 

2. The criteria for an initial schedular disability rating of 
70 percent, and no more, for PTSD have been met for the 
entire initial rating period.  38 U.S.C.A. §§ 1154(b), 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

The required VCAA notification was provided in a letter 
issued in February 2003, prior to the March 2003 
adjudication. In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that VA must also provide 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. The veteran received such notification 
in December 2006. 

Regarding the appeal of an initial rating following the grant 
of service connection for PTSD, service connection for PTSD 
has been established, and an initial rating for PTSD has been 
assigned; therefore, the claim has been substantiated. As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required as 
to this matter, because the purpose for which such notice was 
intended has been fulfilled. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Also, it is of note that, after being awarded an initial 
disability rating for PTSD, the veteran filed a Notice of 
Disagreement contesting the initial rating determination. The 
RO furnished the veteran a Statement of the Case addressing 
such rating, including notice of the criteria for a higher 
rating for PTSD, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal.  

A Travel Board hearing was held wherein the veteran testified 
before the undersigned in September 2006. The Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims.




Earlier Effective Date

The veteran asserts that service connection for PTSD was 
warranted prior to December 23, 2002. He maintains that he 
should be awarded service connection effective 
September 5, 2002, the date he applied for service connection 
for all of his other disabilities. He states that he is not 
at fault because the person assisting him did not include the 
claim for PTSD on the appropriate application form, and he 
was not aware of the omission prior to his scheduled December 
2002 C and P examination, when he was not examined for PTSD. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155 
(2008).

In this case, the veteran filed a VA Form 21-526 for several 
disabilities in September 2002. The veteran signed the 
application on September 5, 2002 and it was date stamped the 
date of its receipt, September 12, 2002. PTSD was not 
included on this application. 

On December 23, 2002, a Report of Contact was made with the 
veteran when the veteran called VA. He related, in pertinent 
part, that he had a C and P examination on December 21, 2002, 
and it was not completed for PTSD. He related that he wanted 
a C and P examination rescheduled for PTSD. At the time of 
the Report of Contact, the Veteran Service Representative 
(VSR) annotated the veteran's VA Form 21-526 to reflect a 
claim as of December 23, 2002, for service connection for 
PTSD. A letter from the veteran dated December 27, 2002, and 
received by VA in January 2003, requested the status of his 
claim dated September 5, 2002 for PTSD, be checked. He also 
stated that he had a C and P examination on December  
21, 2002 and that a PTSD examination was not conducted at 
that time. 

By rating decision of March 5, 2003, service connection for 
PTSD was granted, effective December 23, 2002. The veteran 
filed a notice of disagreement (NOD) in February 2004. He 
related in his NOD that he filed his original claim (526) on 
September 12, 2002, and that the issue of PTSD was a part of 
this claim. 

A VA Form 21-4138 dated September 12, 2002 with no date stamp 
was associated with the veteran's claim file. This VA Form 
21-4138 indicated, in pertinent part, that the veteran wanted 
PTSD added to his list of disabilities on his claim dated 
September 5, 2002, on VA Form 21-526. 

The veteran testified at a Travel Board hearing in 
September 2006. He related that he filed a VA Form 526 with 
multiple injuries to be considered. He testified that he 
filed this form in the PTSD clinic and assumed that PTSD was 
being sent in on another form. A week later, he reviewed the 
form and noticed that it was not on the form and filed a 
supplemental form, which he understood was in his claims file 
undated or unstamped. 

In this case, the first evidence of a claim for PTSD was on 
December 23, 2002, when the veteran contacted VA because he 
had not been examined for PTSD on December 21, 2002. He sent 
a letter on December 27, 2002, indicating, in pertinent part, 
that his claim for PTSD was dated on September 5, 2002. 
However, an unstamped VA Form 31-4138 was associated with the 
veteran's claim folder at an unknown time, indicating the he 
wanted PTSD added to his list of disabilities on his claim 
dated September 5, 2002, on VA Form 21-526. 

However, the first evidence of the veteran's intent to file a 
claim for service connection for PTSD was via the 
December 23, 2002, Report of Contact, when he inquired as to 
why he was not examined for PTSD. Although it was probably 
the veteran's intent, VA is not able to make effective a 
claim for service connection until there is a communication 
or action indicating an intent to apply for one or more 
benefits, identifying the benefit sought. The claim of PTSD 
was not identified until December 23, 2002, and an effective 
date for service connection for PTSD for that disability is 
not warranted prior to that date. 

Regardless of the veteran's intent in this matter, the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 


Increased Initial Rating for PTSD

By rating decision of March 2003, service connection for PTSD 
was granted, and an initial disability rating of 30 percent 
was assigned, effective December 2002. By rating decision of 
October 2004, the rating for the veteran's PTSD was increased 
from 30 percent to 50 percent, effective June 2003. By rating 
decision of January 2008, the rating was increased from 
30 percent to 50 percent, effective December 2002. The 
veteran has disagreed with the initial rating awarded, and 
the current appeal ensued. 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999). 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, for PTSD. Under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, is rated 100 
percent disabling.  38 C.F.R. § 4.130. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be rated 50 percent disabling.  38 C.F.R. 
§ 4.130.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be in part granted on 
this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

After scrutinizing the evidence - which includes a VA 
psychiatric examination of February 2003, VA treatment 
records for PTSD on an outpatient treatment basis from 
March 2003 to July 2007, VET Center sessions from 
January 2003 to August 2007, and private psychiatric 
evaluations - the Board finds that the veteran's PTSD 
symptoms have for the entire period of the initial rating 
appeal more nearly approximated the schedular criteria 
(Diagnostic Code 9411) for a 70 percent disability rating.  
38 C.F.R. § 4.130.  

In January 2003, the veteran underwent a private initial 
psychiatric examination with T.A. Snow, MD. He was referred 
from his VET Center therapist. It was noted that he was 
previously married, divorced, and had one daughter from this 
marriage. He had not remarried. He complained of symptoms 
including emotional numbing, being easily startled, 
nightmares, and hypervigilance, where he "feels 
threatened." He also described significant neurovegetative 
symptoms of depression, low mood, feelings of helplessness, 
and significant anhedonia. He cried easily and cried several 
times during the evaluation. He also described significant 
irritability, social isolation, and the ability to easily 
anger. He denied manic symptoms. He related that he worked as 
a hydrologist at Murfee Engineering Company. He worked 
periodically for this company for over 20 years and for 
various other companies in town. The veteran related that 
although he had been very successful, he felt as if he was 
not now coping well with his job. 

Evaluation revealed the veteran to be alert, oriented but he 
cried several times. He was tearful and angry when discussing 
the VA. His mood was hopeless and sad. His thoughts were 
logical and goal-directed. His speech was of regular rate and 
rhythm. He was of high-average intelligence. He was well 
groomed. The diagnoses was major depressive episode, 
moderately severe and PTSD with nightmares, hypervigilance, 
and some emotional numbing, chronic. Dr. Snow prescribed 
antidepressants and Sonata for his insomnia. 

The veteran underwent a VA psychiatric examination in 
February 2003. The veteran submitted his January 2003 
psychiatric evaluation from Dr. Snow. Mental status 
examination revealed the veteran as sad, with a general 
depressed air, intense when spontaneously relating aspects of 
his life and experiences in Vietnam. The diagnosis was PTSD, 
chronic, combat-related, with associated anxiety symptoms. 
His global assessment of functioning (GAF) was 55. 

In April 2004, the veteran reported being under severe stress 
related to the anniversary of his combat traumatic events in 
service. He complained of insomnia, and increased depression. 
Another stressor expressed was the loss of his private 
psychiatrist, due to a change in insurance. His mental status 
was virtually unchanged. His GAF was 45. In October 2004, he 
was seen to discuss the status of his non-formulary 
medication request. He was informed that the pharmacy had 
denied his request for the outside medications he was 
prescribed because he had not tried similar medications 
prescribed by VA. He chose to continue to take his 
medications that were privately prescribed. His GAF was 50. 
In July 2004, a statement was received by VA from the 
veteran's private psychiatrist. The psychiatrist recommended 
that the veteran remain on his privately prescribed 
medication and that VA reconsider providing coverage for 
those medications. It was also noted that the veteran worked 
full-time at a stressful job. His war-related PTSD symptoms 
were stated to interfere with not only his job, but also his 
quality of life outside of his work. 

In January 2005, VA outpatient records showed the veteran 
reported that his condition was stable overall without any 
recent increase in anxiety or depression. He still manifested 
symptoms of reexperiencing trauma, avoidance, and 
hyperarousal, but felt as if his medication was working and 
would like to continue sine he had no side effects. He was 
alert, oriented, with a slightly anxious mood with congruent 
affect. There was no thought disorder present. His speech was 
normal in rate, rhythm, and content without pressure or 
latency. His memory was somewhat decreased. His GAF was 50. 
In May 2005, he reported that he was under stress on his job 
but determined to hold on and maintain a structured activity. 
He related that he continued to receive his medications from 
his private psychiatrist with no side affects, but wanted to 
receive all of his medications from VA. He agreed to try 
Celexa and Restoril (VA prescribed medications) instead. He 
stated he would discuss this with his private psychiatrist. 

His mental status was essentially unchanged and his GAF 
remained at 50. In September 2005, he was seen by VA and 
reported that his VA prescribed medications did not work and 
he returned to his privately prescribed medications. He also 
related that his symptoms had exacerbated due to the recent 
tragedies in the nation and the ongoing war in Iraq. He had 
some motivation and hedonia. He had no suicidal or homicidal 
thoughts or plans. He had no substance abuse reported. His 
GAF remained at 50. 

In January 2006, the veteran reported that he had been doing 
the same but his symptoms were worse during the holidays. He 
remained on the same medication and his mental status was 
described as the same. His GAF was 50. In June 2006, there 
were no significant changes since his last visit. 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in September 2006. He related that he 
received treatment from a private psychiatrist, VA and the 
VET Center for his PTSD. He related that he had sleeping 
problems, as he slept for a maximum of four hours per night. 
He also stated that he had a recurring dream that he was 
being reinducted into the military. He also related that he 
had no family life, had depression, and attended a PTSD 
therapy group on a weekly basis. He testified that he had 
anxiety attacks and memory problems. He stated that he had 
employment as a civil engineer and helped found a company, 
but had been reduced to basically performing work as a 
research analyst because of his inability to be effective on 
his job. The veteran's ex-wife testified that she had been 
married to the veteran for 12 years, spoke with him on a 
weekly basis, and acted as a "sounding board" for the 
veteran. She also related that he had relationships and 
friendships with others, but they were not stable as they 
were with other veterans who also had problems. She also 
related that after one year of knowing the veteran, he became 
violent. 

Associated with the claims folder are progress notes dated 
from 2003 to 2007 from the VET Center showing that the 
veteran was seen on a continuous basis  (weekly) for therapy 
for his PTSD. 

The veteran was seen by VA from January 2007 to May 2007 on 
an outpatient basis for his PTSD. In April 2007, the veteran 
reported that he was feeling much worse and that his private 
psychiatrist had increased his medication. He indicated that 
he was forced to change his daily living arrangements and was 
able to work as much as he could because his coworkers were 
supportive. Hypervigilance and irritability were present but 
under control. Mental status examination revealed he was 
alert and oriented with a slightly anxious mood with 
congruent affect. He had no thought disorder present and no 
suicidal or homicidal thoughts or plans. His memory was 
somewhat decreased. His GAF was 50. In May 2007, he informed 
his examiner that he felt down and depressed or hopeless 
nearly every day. He also related little interest or pleasure 
in doing things. 



It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider the demeanor of witnesses, and the internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). It has also been 
observed that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In particular, the veteran's hearing testimony of September 
2006 is compelling. and is not generally contradicted by 
clinical findings. On this record, the Board considers the 
evidence to satisfactorily approximate symptoms of behavior 
which interfere with routine activities; panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances, especially 
in a worklike setting, that more nearly approximate the 
criteria for a 70 percent initial disability rating. 
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130. 

In this case, the veteran's GAF scores have ranged from 45 to 
55, which reflect mostly serious symptoms, including no 
friends or inability to keep a job.  His GAF most recently 
and prominently was shown to be 50, indicating findings 
showing employment problems, an inability to work no more 
than part-time, and requiring an increase in his psychotropic 
medication. He also indicated during this period of time that 
he had difficulty with his coworkers, although he indicated 
that he was able to work part-time because of the support of 
his co-workers. He testified at his Travel Board hearing that 
he had no family life. 

For the same reasons, the Board also finds that, for the 
entire period of the initial rating claim, the veteran's PTSD 
has not more nearly approximated total occupational and 
social impairment with persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name, to warrant a 
100 percent evaluation for any period of claim.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. Although the veteran had no 
suicidal or homicidal ideation, he did have an increase in 
his medication and he has expressed throughout the rating 
period feelings of helplessness and hopelessness and ongoing 
depression. He is involved in group therapy and has been 
throughout the appellate period. Inpatient PTSD therapy has 
not been pursued, but he did experience ongoing depression 
and nightmares. His memory has been noted to have decreased, 
but there is no indication that his memory for names and 
relatives is lost. As such, the Board does not consider the 
disability picture presented to warrant an initial rating 
higher than 70 percent for any period of time. 

Finally, there is no evidence of record showing that PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned 70 percent 
schedular disability rating (Diagnostic Code 9411), which 
specifically encompasses the veteran's occupational and 
social impairment, with deficiencies in most areas, his 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, and inability to establish and 
maintain effective relationships, as well as other specific 
psychological symptoms.  

There is also no indication that the veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not had any hospitalization 
during this appeals period for his PTSD.  This evidence that 
has been shown is contemplated on a schedular basis.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER


An effective date earlier than December 21, 2002 for the 
grant of service connection for PTSD is denied. 

A 70 percent rating, and no more, for PTSD has been granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


